Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response and claim amendments filed on May 17, 2022 are received.
Claim 6 is canceled by applicant in the reply filed on 05/17/2022, and claims 19-26 were previously canceled by applicant (see preliminary amendment).

Claims 1-5 and 7-18 are pending in this application and are being examined on the merits (Also, see Restriction/Election below). 

Restriction/Election:
Applicant’s election with traverse of “nanovesicles that do not express CD63 and CD81, and are CD63loCD81lo”, as the species of tetraspanin proteins in the reply filed on 05/17/2022 is acknowledged.
However, upon further consideration and due to the amendments to claim 1 filed on 05/17/2022, the requirement for election of species as set forth in the Office action mailed on 03/18/2022 is hereby withdrawn.

Objections(s):
Claims, 1, 5  and 15 are objected to because of the following informalities:

In claim 1, last 2 lines, delete “a)” and “b)”.
In claim 5, replace “and/or miR-181” with –and miR-181 or both--.  
In claim 15, line 3, before traumatic, insert –or--.  

Appropriate correction is required.

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7-9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4 the Markush group “is from esophageal tissue, urineray bladder, … or skeletal muscle” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: replace “is from” with –is obtained from a tissue or an oragn selected from the group consisting of--.

Claim 7 depends on canceled claim 6 and therefore is idenfinite (See MPEP § 608.01(n) Dependent Claims [R-10.2019] Subsection V.).
Suggestion: correct the dependecny of claim 7.

Claim 8 depends on canceled claim 6 and therefore is idenfinite.
Suggestion: correct the dependency of claim 8.

Claim 9 depends on claim 8 which is indefinite because it depends on canceled claim 6, therefore claim 9 is idenfinite.
Suggestion: correct the dependency of claim 8.

In claim 15 the Markush group “has pressure independent glaucomatous optic neuropathy, ischemic optic neuropathy, …traumatic optic neuropathy” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: after has, insert –a condition selected from the group consisting of--.

In claim 16 the Markush group “has arteitic ischemic optic neuropathy, … , or autoimmune optic neuropathy associetd with Lupus” is indefinite because the Markush grouping is not a closed group of alternatives, since the selection is not being made from a group “consisting of" the alternative members (also see MPEP 2173.05 (h)).
Suggestion to obviate the rejection: after has, insert –a condition selected from the group consisting of--.


Conclusion(s):
	Claims 1-5 and 7-18 would be allowable if amended to obviate the objections and rejections set forth is this Office action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/Primary Examiner, Art Unit 1651